 



Exhibit 10.1

WEBSTER FINANCIAL CORPORATION

1992 STOCK OPTION PLAN

(as amended and restated effective January 31, 2005)

     Webster Financial Corporation (the “Corporation”) sets forth herein the
terms of this 1992 Stock Option Plan (the “Plan”) as follows:

1. PURPOSE.

     The Plan is intended to advance the interests of the Corporation by
providing eligible individuals (as designated pursuant to Section 4 below) with
an opportunity to acquire or increase a proprietary interest in the Corporation,
which thereby will create a stronger incentive to expend maximum effort for the
growth and success of the Corporation and its subsidiaries, and will encourage
such eligible individuals to remain in the employ or service of the Corporation
or that of one or more of its subsidiaries. To this end, the Plan provides for
the grant of stock options (“Options”), stock appreciation rights (“SARs”) and
restricted Stock to eligible individuals. Options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein.
Grants of Options, SARs and restricted Stock under the Plan are referred to
collectively as “Incentive Awards.” The agreements setting out the terms of such
grants are referred to collectively as “Award Agreements.” An Award Agreement
may, from time to time, be issued as a grant notice (“Grant Notice”).

2. ADMINISTRATION.

     (a) Board. The Plan shall be administered by the Board of Directors of the
Corporation (the “Board”), which shall have the full power and authority to take
all actions, and to make all determinations required or provided for under the
Plan or any Incentive Award granted or Award Agreement entered into hereunder
and all such other actions and determinations not inconsistent with the specific
terms and provisions of the Plan deemed by the Board to be necessary or
appropriate to the administration of the Plan or any Incentive Award granted or
Award Agreement entered into hereunder. All such actions and determinations
shall be by the affirmative vote of a majority of the members of the Board
present at a meeting at which any issue relating to the Plan is properly raised
for consideration or by unanimous consent of the Board executed in writing in
accordance with the Corporation’s Certificate of Incorporation and By-Laws, and
with applicable law. The interpretation and construction by the Board of any
provision of the Plan or of any Incentive Award granted or Award Agreement
entered into hereunder shall be final and conclusive.

1



--------------------------------------------------------------------------------



 



     (b) Committee. The Board may from time to time appoint a committee to
administer the Plan (the “Committee”) consisting of two or more members of the
Board who qualify in all respects as “non-employee directors” as defined in
Rule 16b-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934 (the “Exchange Act”) and “outside directors” for purposes
of Section 162(m) of the Code. The Board, in its sole discretion, may provide
that the role of the Committee shall be limited to making recommendations to the
Board concerning any determinations to be made and actions to be taken by the
Board pursuant to or with respect to the Plan, or the Board may delegate to the
Committee such powers and authorities related to the administration of the Plan,
as set forth in Section 2(a) above, as the Board shall determine, consistent
with the Certificate of Incorporation and By-Laws of the Corporation and
applicable law. The Board may remove members, add members, and fill vacancies on
the Committee from time to time, all in accordance with the Corporation’s
Certificate of Incorporation and By-Laws, and with applicable law. The majority
vote of the Committee, or acts reduced to or approved in writing by a majority
of the members of the Committee, shall be the valid acts of the Committee.

     (c) No Liability. No member of the Board or of the Committee shall be
liable for any action or determination made in good faith with respect to the
Plan or any Incentive Award granted or Award Agreement entered into hereunder.

     (d) Delegation to the Committee. In the event that the Plan or any
Incentive Award granted or Award Agreement entered into hereunder provides for
any action to be taken by or determination to be made by the Board, such action
may be taken by or such determination may be made by the Committee if the power
and authority to do so has been delegated to the Committee by the Board as
provided for in Section 2(b) above. Unless otherwise expressly determined by the
Board, any such action or determination by the Committee shall be final and
conclusive.

3. STOCK.

     The stock that may be issued pursuant to Incentive Awards granted under the
Plan shall be shares of Common Stock, par value $.01 per share, of the
Corporation (the “Stock”), which shares may be treasury shares or authorized but
unissued shares. The number of shares of Stock that may be issued pursuant to
Incentive Awards granted under the Plan shall not exceed in the aggregate
6,661,000 shares, which number of shares is subject to adjustment as hereinafter
provided in Section 17 below. Of the aggregate shares, 2,200,000 resulted from
an increase to the prior share pool, which was approved by the shareholder of
the

2



--------------------------------------------------------------------------------



 



Corporation at the Corporation’s 2003 annual meeting. If any Incentive Award
expires, terminates, or is terminated for any reason before exercise or vesting
in full, the shares of Stock that were subject to the unexercised, forfeited,
expired or terminated portion of such Incentive Award shall be available for
future grants of Incentive Awards under the Plan.

4. ELIGIBILITY.

     (a) Employees and Subsidiary Directors. Incentive Awards may be granted
under the Plan to any full-time employee of the Corporation or any Subsidiary
(including any such employee who is an officer or director of the Corporation or
any Subsidiary) or to any directors of a Subsidiary who are not officers or
employees of the Corporation or any Subsidiary (“Subsidiary Directors”) as the
Board shall determine and designate from time to time before expiration or
termination of the Plan. (An eligible individual who receives an Incentive Award
under the Plan shall be referred to as a “Grantee.”) The maximum number of
shares of Stock subject to Options or SARs that may be granted under the Plan to
any officer or other employee of the Corporation or any Subsidiary in any
calendar year is 500,000 shares (subject to adjustment as provided in Section 17
hereof). The maximum number of shares of Stock that can be awarded under the
Plan as restricted Stock to any officer or other employee of the Corporation or
any Subsidiary in any calendar year is 100,000 shares (subject to adjustment as
provided in Section 17 hereof).

     (b) Non-Employee Directors. Effective April 26, 2001, directors of the
Corporation who are not officers or other salaried employees of the Corporation
or any Subsidiary thereof (“Non-Employee Directors”) shall be eligible to become
a Grantee under the Plan.

     An individual may hold more than one Incentive Award, subject to such
restrictions as are provided herein.

5. EFFECTIVE DATE AND TERM OF THE PLAN.

     (a) Effective Date. The Plan was effective as of March 23, 1992. The Plan
was restated effective April 26, 2001. The Plan now is amended and restated
effective January 31, 2005, and shall be applicable to Incentive Awards granted
on or after that date.

     (b) Term. The Plan shall terminate on March 20, 2013.

3



--------------------------------------------------------------------------------



 



6. GRANT OF OPTIONS AND SHARES OF RESTRICTED STOCK.

     (a) Options. Subject to the terms and conditions of the Plan, the Board
may, at any time and from time to time, before the date of termination of the
Plan, award to a Grantee Options to purchase such number of shares of the Stock
on such terms and conditions as the Board may determine, including any terms or
conditions which may be necessary to qualify such Options as incentive stock
options (“Incentive Stock Options) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended, or the corresponding provision of any
subsequently enacted tax statute (the “Code”). The date on which the Board
approves the grant of an Option shall be considered the date on which such
Option is granted. No Option may be exercisable after the date of grant prior to
the completion of a minimum of one year of service for the Corporation or a
Subsidiary from the date of such grant to the Grantee, unless the Board provides
that such service will not be required in the case of death or disability of the
Grantee, and, provided, further, that this service requirement applies solely
with respect to options granted by reason of the 2,200,000 increase in shares of
Stock referenced in Section 3. The Board shall account for which Options were
granted from the increased shares in its sole and complete discretion.

     (b) Restricted Stock Awards. Subject to the terms and conditions of the
Plan, the Board may, at any time and from time to time, before the date of
termination of the Plan, award to a Grantee shares of restricted Stock, subject
to (i) payment by the Grantee of not less than the par value of such stock and
(ii) the attainment of such performance objectives, if any, and the completion
of such service requirements, if any, as the Board shall determine and specify
as a condition to making such grant. No restricted Stock award may be issued
prior to the completion of a minimum of one year of service for the Corporation
or a Subsidiary from the date of such grant to the Grantee, unless the Board
provides that such service will not be required in the case of death or
disability of the Grantee, and, provided, further, that this service requirement
applies solely with respect to restricted Stock awards granted by reason of the
2,200,000 increase in shares of Stock referenced in Section 3. The Board shall
account for which restricted Stock awards were granted from the increased shares
in its sole and complete discretion.

     Each grant of restricted Stock shall be effected by the execution of an
Award Agreement setting out the terms and conditions applicable thereto and by
the issuance of shares of restricted Stock. Any applicable performance
objectives shall be established in writing by the Board before the ninetieth day
of the year in which the grant of restricted Stock is made and while the outcome
is substantially uncertain. Performance objectives shall be based on one or more
of the following criteria: the Corporation’s Stock price, income, operating
profit, assets and liabilities, stockholders equity, market share, operating
revenue, operating expenses, financial ratings by outside agencies, earnings per
share or return on assets, equity or

4



--------------------------------------------------------------------------------



 



investments. Performance objectives may include positive results, maintaining
the status quo or limiting economic losses. Upon attainment of the specified
performance objectives and vesting requirements (or, to the extent specified by
the Board, partial attainment of such objectives and requirements), the Grantee
shall be entitled to shares of Stock specified in the grant (or the portion of
such shares earned by partial attainment of the objectives and requirements, as
applicable) free of restrictions, except as set out in Section 15. Upon the
failure of the Grantee to pay the price specified for the shares within the time
set by the Board at the time of the grant or upon the expiration of the
specified period for attaining performance objectives without such objectives
having been achieved or upon termination of the Grantee’s employment without the
Grantee having satisfied the service requirement specified at the time of grant,
except as shall otherwise have been specified in the Award Agreement at the time
of grant or in an amendment thereto, the shares of restricted Stock (or
appropriate portion thereof) shall be forfeited and shall again be available for
regrant under the terms of the Plan. The Board may require that the certificates
evidencing the grant of shares of restricted Stock hereunder be held by an
officer of the Corporation until such restrictions have expired. The Board may
also cause a legend to be placed on such certificates making appropriate
reference to the restrictions to which the shares are subject. Unless the Board
otherwise provides in an Award Agreement, Grantees of restricted Stock shall
have the right to vote such Stock and the right to receive any dividends
declared or paid with respect to such Stock. The Board may provide that any
dividends paid on restricted Stock must be reinvested in shares of Stock, which
may or may not be subject to the same vesting conditions and restrictions
applicable to such restricted Stock. All distributions, if any, received by a
Grantee with respect to restricted Stock as a result of any stock split, stock
dividend, combination of shares, or other similar transaction shall be subject
to the restrictions applicable to the original grant.

     Of the increase in Incentive Awards by 2,200,000 shares of Stock referenced
in Section 3, no more than 220,000 shares therefore may be actually issued as
restricted Stock awards. The Board shall account for which restricted Stock
awards were granted pursuant to such amendment in its sole and complete
discretion.

     (c) Stock Appreciation Rights. Subject to the terms and conditions of the
Plan, the Board may, at any time and from time to time, before the date of
termination of the Plan award to a Grantee a SAR. A SAR shall confer on the
Grantee to whom it is awarded the right to receive, upon exercise, the excess of
(i) the fair market value of a share of Stock on the date of exercise
(determined in good faith by the Board), over (ii) the grant price. Each grant
of a SAR shall be effected by execution of an Award Agreement setting out the
terms and conditions applicable thereto. The Award Agreement for a SAR shall
specify the grant price of the SAR, which shall be no less than the fair market
value of a share of Stock on the date of grant. The date on which the Board
approves the award of a SAR shall be considered

5



--------------------------------------------------------------------------------



 



the date of grant. No SAR may be exercisable after the date of grant prior to
the completion of a minimum of one year of service for the Corporation from the
date of such grant to the Grantee, unless the Board provides that such service
will not be required in the case of death or disability of the Grantee. Each SAR
shall be settled in whole shares of Stock, with any fractional share of Stock
that would result from exercise of the SAR eliminated entirely.

     (d) Deferral. The Board may establish rules and procedures setting forth
the circumstances under which distribution or the receipt of Stock and other
amounts payable with respect to an Incentive Award shall be deferred either
automatically or at the election of the Grantee and whether and to what extent
the Company shall pay or credit amounts constituting interest (at rates
determined by the Board) or dividends or deemed dividends on such deferrals.

7. LIMITATION ON INCENTIVE STOCK OPTIONS.

     An Option shall constitute an Incentive Stock Option only (i) if the Option
is awarded to an eligible individual who is an employee of the Company or any
Subsidiary of the Company; (ii) to the extent specifically provided in the
related Award Agreement; and (iii) to the extent that the aggregate fair market
value (determined at the time the option is granted) of the shares of Stock with
respect to which Incentive Stock Options are exercisable for the first time by
any Grantee during any calendar year (under the Plan and all other plans of the
Grantee’s employer corporation and its parent and subsidiary corporations within
the meaning of Section 422(d) of the Code) does not exceed $100,000. This
limitation shall be applied by taking Options into account in the order in which
they were granted.

8. AWARD AGREEMENTS.

     All Incentive Awards granted pursuant to the Plan shall be evidenced by an
Award Agreement, in such form or forms as the Board shall from time to time
determine. Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Agreement evidencing an award of Options shall specify whether
such Options are intended to be non-qualified stock options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
non-qualified stock options. To the extent an Award Agreement for an Option or
SAR is issued in the form of a Grant Notice which omits the specific terms
governing the Option or SAR, the standard provisions set forth in this Plan
shall apply. In particular, under any such Grant Notice, the terms set forth in
Sections 10, 11, 12, and 13, respectively, shall apply to (i) the term and
exercisability of the Option or SAR; (ii) the transferability of the Option or
SAR; (iii) the effect of termination of service or employment; or (iv) the
rights in the event of death, disability or termination of employment on or
after attainment of the normal retirement age as defined in the Corporation’s
pension plan (“Normal Retirement”).

6



--------------------------------------------------------------------------------



 



9. OPTION PRICE.

     The purchase price of each share of the Stock subject to an Option (the
“Option Price”) shall be fixed by the Board and stated in each Award Agreement,
and shall be not less than the greater of par value or 100 percent of the fair
market value of a share of the Stock on the date the Option is granted (as
determined in good faith by the Board); provided, however, that in the event the
Grantee would otherwise be ineligible to receive an Incentive Stock Option by
reason of the provisions of Sections 422(b)(6) and 424(d) of the Code (relating
to stock ownership of more than 10 percent), the Option Price of an Option which
is intended to be an Incentive Stock Option shall be not less than the greater
of par value or 110 percent of the fair market value of a share of Stock at the
time such Option is granted. In the event that the Stock is listed on an
established national or regional stock exchange, is admitted to quotation on the
Nasdaq National Market, or otherwise is publicly traded in an established
securities market, in determining the fair market value of the Stock, the Board
shall use the closing price of the Stock on such exchange or in such market (the
highest such closing price if there is more than one such exchange or market) on
the trading date immediately before the Option is granted (or, if there is no
such closing price, then the Board shall use the mean between the highest bid
and lowest asked prices or between the high and low prices on such date), or ,
if no sale of the Stock has been made on such day, on the next preceding day on
which any such sale shall have been made.

     No Option granted under the Plan shall be amended or modified so as to
reduce the Option Price of such Option and no other action shall be taken to
reprice any Option if such amendment, modification or other repricing would
result in a charge against the earning of the Corporation or any of its
affiliates.

10. TERM AND EXERCISE OF OPTIONS AND SARS.

     (a) Term. Subject to Sections 12 and 13 below, each Option or SAR granted
under the Plan shall terminate and all rights to acquire shares thereunder shall
cease upon the expiration of 10 years from the date such Option or SAR is
granted, or on such earlier date as explicitly stated in the Award Agreement;
provided, however, that in the event the Grantee would otherwise be ineligible
to receive an Incentive Stock Option by reason of the provisions of
Sections 422(b)(6) and 424(d) of the Code (relating to stock ownership of more
than 10 percent), an Option granted to such Grantee which is intended to be an
Incentive Stock Option shall in no event be exercisable after the expiration of
five years from the date it is granted.

7



--------------------------------------------------------------------------------



 



     (b) Exercisability Period and Limitations on Exercise. Each Option or SAR
shall vest and become exercisable, in whole or in part, at any time and from
time to time, over a period commencing on or after the date of grant and ending
upon the expiration or termination of the Option or SAR, as the Board shall
determine and set forth in the Award Agreement relating to such Option or SAR;
provided, however, that to the extent the Option or SAR is awarded pursuant to a
Grant Notice, the Option or SAR shall then vest in equal annual installments
ratable on each vesting date stated in the Grant Notice or, if the Grant Notice
provides for cliff vesting, on the last day of the vesting period, subject to
the continued service of the Grantee on each vesting date or, in the case of
cliff vesting, the vesting date, such that, except as provided otherwise in
Section 12 or Section 17, any portion of an Option or SAR not yet vested or
exercisable as of the date the Grantee ceases to provide continuous services to
the Corporation or a Subsidiary, shall be forfeited and shall not in the future
become exercisable. Without limiting the foregoing, the Board, subject to the
terms and conditions of the Plan, may in its sole discretion provide that an
Option or SAR may not be exercised in whole or in part for any period or periods
of time during which such Option or SAR is outstanding; provided, however, that
any such limitation on the exercise of an Option or SAR may be rescinded,
modified or waived by the Board, in its sole discretion, at any time and from
time to time after the date of grant of such Option or SAR, so as to accelerate
the time at which the Option or SAR may be exercised. Each Option or SAR granted
to Non-Employee Directors or Subsidiary Directors shall be exercisable, in whole
or in part, at any time and from time to time, over a period commencing on the
date of grant and ending on the expiration or termination of the Option or SAR
as set forth in the Award Agreement.

     (c) Method of Option Exercise. An Option that is exercisable hereunder may
be exercised by delivery to the Corporation on any business day, at its
principal office, addressed to the attention of the Committee, of written notice
of exercise, which notice shall specify the number of shares with respect to
which the Option is being exercised. The minimum number of shares of Stock with
respect to which an Option may be exercised, in whole or in part, at any time
shall be the lesser of 100 shares or the maximum number of shares available for
purchase under the Option at the time of exercise. Payment of the Option Price
for the shares of Stock purchased pursuant to the exercise of an Option shall be
made (i) in cash or in cash equivalents; (ii) through the tender to the
Corporation of shares of Stock, which shares shall be valued, for purposes of
determining the extent to which the Option Price has been paid thereby, at their
fair market value (determined in the manner described in Section 9 above) on the
date of exercise; or (iii) by a combination of the methods described in (i) and
(ii). Unless the Award Agreement provides otherwise, payment in full of the
Option Price need not accompany the written notice of exercise provided the
notice of exercise directs that the Stock certificate or certificates for the
shares for which the Option is exercised be delivered to a licensed broker
acceptable to the Corporation as the agent for the individual

8



--------------------------------------------------------------------------------



 



exercising the Option and, at the time such Stock certificate or certificates
are delivered, the broker tenders to the Corporation cash (or cash equivalents
acceptable to the Corporation) equal to the Option Price for the shares of Stock
purchased pursuant to the exercise of the Option plus the amount (if any) of
federal and/or other taxes which the Corporation may, in its judgment, be
required to withhold with respect to the exercise of the Option. If the person
exercising the Option is not the Grantee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. An attempt to exercise any Option granted hereunder other than as set
forth above shall be invalid and of no force and effect. Promptly after the
exercise of an Option and the payment in full of the Option Price of the shares
of Stock covered thereby, the individual exercising the Option shall be entitled
to the issuance of a Stock certificate or certificates evidencing his ownership
of such shares. A separate Stock certificate or certificates shall be issued for
any shares purchased pursuant to the exercise of an Option which is an Incentive
Stock Option, which certificate or certificates shall not include any shares
which were purchased pursuant to the exercise of an Option which is not an
Incentive Stock Option. An individual holding or exercising an Option shall have
none of the rights of a shareholder until the shares of Stock covered thereby
are fully paid and issued to him and, except as provided in Section 17 below, no
adjustment shall be made for dividends or other rights for which the record date
is before the date of such issuance.

11. TRANSFERABILITY OF INCENTIVE AWARDS.

     (a) Restricted Stock. No shares of restricted Stock shall be sold,
transferred, assigned, pledged or otherwise encumbered until the Grantee has
satisfied all applicable performance objectives, if any, and service
requirements (if any) imposed as a condition to the vesting of such shares and
until the lapse or expiration of all other applicable restrictions and
conditions imposed by the Board with respect to such shares.

     (b) SARs. During the lifetime of a Grantee to whom a SAR is granted, only
such Grantee (or, in the event of legal incapacity or incompetence, the
Grantee’s guardian or legal representative) may exercise such SAR. No SAR shall
be sold, transferred, assigned, pledged or otherwise encumbered by the Grantee
to whom it is granted, other than by will or the laws of descent and
distribution.

     (c) Options. During the lifetime of a Grantee to whom an Incentive Stock
Option is granted, only such Grantee (or, in the event of legal incapacity or
incompetence, the Grantee’s guardian or legal representative) may exercise such
Incentive Stock Option. No Option shall be assignable or transferable by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution. Notwithstanding the foregoing, and provided the Award Agreement
sets forth this provision explicitly, the Board, subject to the terms and
conditions of

9



--------------------------------------------------------------------------------



 



the Plan, may in its sole discretion permit a Grantee to transfer not for value
all or part of an Option that is not intended to constitute an Incentive Stock
Option to a Family member or a Family Trust, provided that the transferee shall
enter into a written agreement to be bound by the terms of the Plan and the
Award Agreement and any subsequent transfer of the Option or shares of Stock
shall be subject to the transfer restrictions set out in the Plan. A transfer to
an entity in which more than 50% of the voting interests are owned by Family
members (or the Grantee) in exchange for an interest in that entity, shall be
considered to be “not for value” for this purpose. For this purpose, “Family”
means the child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Grantee, including
adoptive relationships, or any person sharing the Grantee’s household (other
than a tenant or employee) and “Family Trust” means a trust in which members of
the Grantee’s Family have more than 50% of the beneficial interest, a foundation
in which members of the Grantee’s Family (or the Grantee) control the management
of assets, and any other entity in which a member of the Grantee’s Family (or
the Grantee) owns more than 50% of the voting interests.

12. TERMINATION OF SERVICE OR EMPLOYMENT.

     (a) Employees. With respect to an Option or SAR, upon the termination of
the employment or service of the Grantee (other than a Subsidiary Director or
Non-Employee Director) with the Corporation or a Subsidiary, other than by
reason of the death or “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) or after the Grantee’s attainment of Normal
Retirement, any Option or SAR granted pursuant to the Plan shall terminate three
months after the date of such termination of employment or service, unless
earlier terminated pursuant to Section 10(a) above, and such Grantee shall have
no further right to purchase shares of Stock pursuant to such Option or to
settle the SAR; provided, however, in the event the Corporation or Subsidiary,
as applicable, terminates the Grantee’s employment without “cause,” and this
termination occurs prior to full vesting and exercisability of the Option or
SAR, the portion of the Grantee’s Option or SAR considered vested and
exercisable shall be determined by multiplying the number of shares of Stock
subject to the Option or SAR by a fraction, the numerator of which is the number
of full calendar months during which the Grantee was employed by the Company or
a Subsidiary and the denominator of which is the number of months of service
required to achieve full vesting and exercisability. For purposes of this
Section 12(a), cause shall mean termination because of the Grantee’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of any employment agreement between the Grantee and the Corporation or any
Subsidiary. Furthermore, in the event of a Grantee’s death

10



--------------------------------------------------------------------------------



 



during the period following the Grantee’s termination of employment or service
under this Section 12(a), the executors or administrators or legatees or
distributees of such Grantee’s estate shall have the right (subject to the
general limitations on exercise set forth in Section 10(b) above), at any time
subsequent to such Grantee’s death and before termination of the Option as
provided in Section 10(a) above, to exercise any Option held by such Grantee at
the date of such Grantee’s death, subject to any installment limitation on
exercise imposed pursuant to Section 10(b) above or above in Section 12(a), as
applicable. With respect to an award of restricted Stock, upon the termination
of the employment or service of a Grantee with the Corporation or a Subsidiary
other than by reason of death or “permanent and total disability” (within the
meaning of Section 22(e)(3) of the Code) or after the Grantee’s attainment of
Normal Retirement, any restricted Stock issued to such Grantee that has not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited, unless the Board, in its
discretion, determines otherwise. Upon forfeiture of restricted Stock, the
Grantee shall have no further rights with respect to such Stock, including but
not limited to any right to vote restricted Stock or any right to receive
dividends with respect to such shares of restricted Stock. Whether a leave of
absence or leave on military or government service shall constitute a
termination of employment or service for purposes of the Plan shall be
determined by the Board, which determination shall be final and conclusive. For
purposes of the Plan, a termination of employment or service with the
Corporation or a Subsidiary shall not be deemed to occur if immediately
thereafter the Grantee is employed with the Corporation or any Subsidiary or is
serving as a Subsidiary Director or Non-Employee Director.

     (b) Non-Employee Directors and Subsidiary Directors. Any Option or SAR
granted to a Non-Employee Director or Subsidiary Director shall not terminate
until the expiration of the term of the Option or SAR regardless of whether the
Non-Employee Director or Subsidiary Director continues to serve as a director of
the Corporation, unless earlier terminated pursuant to Section 10(a) above;
provided, however, that the Board may provide, by inclusion of appropriate
language in an Award Agreement, that a Grantee may (subject to the general
limitations on exercise set forth in Section 10(b) above), in the event of
termination of service of the Grantee with the Corporation as a Non-Employee
Director or Subsidiary Director, exercise an Option or SAR, in whole or in part,
within a specified period of time subsequent to such termination of service and
before termination of the Option or SAR as provided in Section 10(a) above,
either subject to or without regard to any installment limitation on exercise
imposed pursuant to Section 10(b) above.

13. RIGHTS IN THE EVENT OF DEATH, DISABILITY OR RETIREMENT.

     (a) Death of an Employee. If a Grantee (other than a Non-Employee Director
or Subsidiary Director) dies while employed by the Corporation or a Subsidiary,
the executors or administrators or legatees or distributees of such

11



--------------------------------------------------------------------------------



 



Grantee’s estate shall have the right (subject to the general limitations on
exercise set forth in Section 10(b) above), at any time subsequent to such
Grantee’s death and before termination of the Option as provided in Section
10(a) above, to exercise any Option or SAR held by such Grantee at the date of
such Grantee’s death, without regard to any installment limitation on exercise
imposed pursuant to Section 10(b) above. If a Grantee dies while employed by the
Corporation or a Subsidiary, except as provided in the applicable Award
Agreement, all shares of restricted Stock granted to such Grantee shall fully
vest on the date of death, and the shares of Stock represented thereby shall be
deliverable in accordance with the terms of the Plan to the executors,
administrators, legatees or distributees of the Grantee’s estate.

     (b) Disability of an Employee. If a Grantee (other than a Non-Employee
Director or Subsidiary Director) terminates employment or service with the
Corporation or a Subsidiary by reason of the “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) of such Grantee, then such
Grantee shall have the right (subject to the general limitations on exercise set
forth in Section 10(b) above), at any time subsequent to such termination of
employment or service and before termination of the Option or SAR as provided in
Section 10(a) above, to exercise, in whole or in part, any such Option or SAR
held by such Grantee at the date of such termination of employment or service,
without regard to any installment limitation on exercise imposed pursuant to
Section 10(b) above. If a Grantee terminates employment or service with the
Corporation or a Subsidiary by reason of “permanent and total disability” (as
defined above), except as provided in the applicable Award Agreement, all shares
of restricted Stock granted to such Grantee shall fully vest upon such
termination of employment. Whether a termination of employment or service is to
be considered by reason of “permanent and total disability” for purposes of this
Plan shall be determined by the Board, which determination shall be final and
conclusive.

     (c) Death or Disability of a Non-Employee Director or Subsidiary Director.
Any Option or SAR granted to a Non-Employee Director or Subsidiary Director
shall not terminate until the expiration of the term of the Option or SAR
regardless of whether the Non-Employee Director or Subsidiary Director continues
to serve as a director of the Corporation or Subsidiary, unless earlier
terminated pursuant to Section 10(a) above; provided, however, that the Board
may provide, by inclusion of appropriate language in an Award Agreement, that a
Grantee (or, in the event of the death of the Grantee, the executors or
administrators or legatees or distributees of such Grantee’s estate) may
(subject to the general limitations on exercise set forth in Section 10(b)
above), in the event of termination of service of the Grantee with the
Corporation as a Non-Employee Director or Subsidiary Director because of death
or disability, exercise an Option or SAR, in whole or in part, within a
specified period of time subsequent to such termination of service and before
termination of the Option or SAR as provided in Section 10(a) above, either
subject to or without regard to any installment limitation on exercise imposed
pursuant to Section 10(b) above.

12



--------------------------------------------------------------------------------



 



     (d) Normal Retirement of an Employee. If a Grantee (other than a
Non-Employee Director or Subsidiary Director) terminates employment or service
with the Corporation or a Subsidiary by reason of Normal Retirement of such
Grantee, then such Grantee shall have the right, at any time after such
termination of employment or service and before termination of the Option or SAR
as provided in Section 10(a) above, to exercise, in whole or in part, any Option
or SAR held by such Grantee at the date of such termination of employment or
service, without regard to any installment limitation on exercise imposed
pursuant to Section 10(b) above. In addition, if a Grantee (other than a
Non-Employee Director or Subsidiary Director) terminates employment or service
with the Corporation or a Subsidiary by reason of Normal Retirement of such
Grantee, then the restrictions on such Grantee’s restricted Stock shall lapse
and the Grantee shall be entitled to the shares of Stock as specified in the
Grantee’s Award Agreement.

14. USE OF PROCEEDS.

     The proceeds received by the Corporation from the sale of Stock pursuant to
Incentive Awards granted under the Plan shall constitute general funds of the
Corporation.

15. REQUIREMENTS OF LAW.

     The Corporation shall not be required to sell or issue any shares of Stock
under any Incentive Award if the sale or issuance of such shares would
constitute a violation by the individual exercising the Incentive Award or the
Corporation of any provisions of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. Specifically in connection with the Securities Act of 1933 as now
in effect or as hereafter amended (the “Securities Act”), upon exercise of any
Option or SAR, unless a registration statement under the Securities Act is in
effect with respect to the shares of Stock covered by such Option or SAR, the
Corporation shall not be required to sell or issue such shares unless the Board
has received evidence satisfactory to it that the holder of such Option or SAR
may acquire such shares pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Board shall be
final, binding, and conclusive.

16. AMENDMENT AND TERMINATION OF THE PLAN.

     The Board may, at any time and from time to time, amend, suspend or
terminate the Plan as to any shares of Stock as to which Incentive Awards have
not been granted; provided, however, that no amendment by the Board shall,
without approval by by a majority of the votes cast at a duly held meeting of
the

13



--------------------------------------------------------------------------------



 



shareholders of the Corporation at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting on
the amendment, (a) materially change the requirements as to eligibility to
receive Incentive Awards; (b) increase the maximum number of shares of Stock in
the aggregate that may be sold or otherwise awarded pursuant to Incentive Awards
granted under the Plan (except as permitted under Section 17 hereof); (c) change
the minimum Option Price set forth in Section 9 hereof or the minimum grant
price for a SAR set forth in Section 6(b) hereof (except as permitted under
Section 17 hereof); (d) increase the maximum period during which Options or SARs
may be exercised; (e) extend the term of the Plan; or (f) materially increase
the benefits accruing to eligible individuals under the Plan. Except as
permitted under Section 17 hereof, no amendment, suspension or termination of
the Plan shall, without the consent of the holder of the Incentive Award, impair
rights or obligations under any Incentive Award theretofore granted under the
Plan.

17. EFFECT OF CHANGES IN CAPITALIZATION.

     (a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Corporation by reason of any recapitalization,
reclassification, stock split-up, combination of shares, exchange of shares,
stock dividend or other distribution payable in capital stock, or other increase
or decrease in such shares effected without receipt of consideration by the
Corporation, occurring after the effective date of the Plan, the number and
kinds of shares for the purchase of which Incentive Awards may be granted under
the Plan shall be adjusted proportionately and accordingly by the Corporation.
In addition, the number and kind of shares for which Options or SARs are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the holder of the Option immediately following such
event shall, to the extent practicable, be the same as immediately before such
event. Any such adjustment in outstanding Options shall not change the aggregate
Option Price or grant price payable with respect to shares subject to the
unexercised portion of the Option or SAR outstanding, but shall include a
corresponding proportionate adjustment in the Option Price or grant price per
share.

     (b) Reorganization in Which the Corporation Is the Surviving Corporation.
Subject to Subsection (c) hereof, if the Corporation shall be the surviving
corporation in any reorganization, merger, or consolidation of the Corporation
with one or more other corporations, any Incentive Award theretofore granted
pursuant to the Plan shall pertain to and apply to the securities to which a
holder of the number of shares of Stock subject to such Incentive Award would
have been entitled immediately following such reorganization, merger, or
consolidation, and, in the case of an Option or SAR, with a corresponding
proportionate adjustment of the Option Price or grant

14



--------------------------------------------------------------------------------



 



price per share so that the aggregate Option Price or grant price thereafter
shall be the same as the aggregate Option Price or grant price of the shares
remaining subject to the Option immediately before such reorganization, merger,
or consolidation.

     (c) Reorganization in Which the Corporation Is Not the Surviving
Corporation or Sale of Assets or Stock. Upon the dissolution or liquidation of
the Corporation, or upon a merger, consolidation or reorganization of the
Corporation with one or more other corporations in which the Corporation is not
the surviving corporation, or upon a sale of substantially all of the assets of
the Corporation to another corporation, or upon any transaction (including,
without limitation, a merger or reorganization in which the Corporation is the
surviving corporation) approved by the Board which results in any person or
entity owning 80 percent or more of the combined voting power of all classes of
stock of the Corporation, the Plan and all Incentive Awards outstanding
hereunder shall terminate, except to the extent provision is made in writing in
connection with such transaction for the continuation of the Plan and/or the
assumption of the Incentive Awards theretofore granted, or for the substitution
for such Incentive Awards of new options, stock appreciation rights or
restricted Stock, as applicable, covering the stock of a successor corporation,
or a parent or subsidiary thereof, with appropriate adjustments as to the number
and kinds of shares and, in the case of Options and SARs, exercise or grant
prices, in which event the Plan and Incentive Awards theretofore granted shall
continue in the manner and under the terms so provided. In the event of any such
termination of the Plan, all restrictions on restricted Stock shall lapse and
the Grantee shall become the owner outright of the Stock and each individual
holding an Option or SAR shall have the right, for 30 days immediately prior to
the occurrence of such termination, to exercise such Option in whole or in part,
without regard to any limitation on exercise imposed pursuant to Section 10(b)
above, unless otherwise explicitly provided in the Award Agreement. The Board
shall send written notice of an event that will result in such a termination to
all individuals who hold Options or SARs not later than the time at which the
Corporation gives notice thereof to its shareholders.

     (d) Change of Control Accelerated Vesting. With the exception of any
officer who declines to execute the amendment to the Change of Control Agreement
approved by the Board on January 31, 2005, and except as may otherwise be
explicitly provided in an Award Agreement, even if Incentive Awards are assumed
or continued in connection with such transaction, Incentive Awards outstanding
to eligible individuals who continue to render services to the Corporation or a
Subsidiary immediately prior to a Change of Control shall become fully vested,
and, in the case of Options or SARs, exercisable, upon the Change of Control.

     (e) Adjustments. Adjustments under this Section 17 related to stock or
securities of the Corporation shall be made by the Board, whose determination in

15



--------------------------------------------------------------------------------



 



that respect shall be final, binding, and conclusive. No fractional shares of
Stock or units of other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.

     (f) No Limitations on Corporation. The grant of an Incentive Award pursuant
to the Plan shall not affect or limit in any way the right or power of the
Corporation to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.

18. CHANGE OF CONTROL DEFINED.

     (a) General Rule. For the purpose of this Plan, a “Change of Control” shall
mean the occurrence of any one of the events described in Sections 18(b) through
18(e) below.

     (b) Stock Acquisition. A Change of Control shall occur upon the acquisition
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any company controlled by the Corporation or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (d) of this Section 18.

     (c) Board Change. A Change of Control shall occur when individuals who, as
of January 31, 2005, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the

16



--------------------------------------------------------------------------------



 



election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

     (d) Certain Other Business Transactions. A Change of Control shall occur
upon consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
company which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

     (e) Liquidation or Dissolution. A Change of Control shall occur upon
approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

19. DISCLAIMER OF RIGHTS.

     No provision in the Plan or in any Incentive Award granted or Award
Agreement entered into pursuant to the Plan shall be construed to confer upon
any individual the right to remain in the employ or service of the Corporation
or any Subsidiary, or to interfere in any way with the right and authority of
the Corporation or any Subsidiary either to increase or decrease the
compensation of any individual at any time, or to terminate any employment or
other relationship between any individual and the Corporation or any Subsidiary.

17



--------------------------------------------------------------------------------



 



20. NONEXCLUSIVITY OF THE PLAN.

     Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Corporation for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or individuals) as the Board in its discretion determines desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan.

21. WITHHOLDING TAXES.

     The Corporation or any Subsidiary, as the case may be, shall have the right
to deduct from payments of any kind otherwise due a Grantee any Federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to Incentive Awards or with
respect to the exercise of Options or SARs. At the time of such vesting, lapse,
or exercise, the Grantee shall pay to the Corporation or such Subsidiary, as the
case may be, any amount that the Corporation or the Subsidiary may reasonably
determine to be necessary to satisfy such withholding obligation. Subject to the
prior approval of the Corporation or any Subsidiary, as the case may be, which
may be withheld in the sole discretion thereof, the Grantee may elect to satisfy
such obligations, in whole or in part, (i) by causing the Corporation or such
Subsidiary to withhold shares of Stock otherwise deliverable under a restricted
Stock award or a SAR or by withholding from the Stock to be issued upon the
exercise of an Option or (ii) by delivering to the Corporation or such
Subsidiary shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have a fair market value equal to the withholding
obligations. The fair market value of the shares of Stock used to satisfy the
withholding obligation shall be determined by the Corporation or any Subsidiary
as of the date that the amount of tax to be withheld is determined.

*      *      *

18